Citation Nr: 0419278	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  95-40 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder, evaluated as 30 percent disabling 
prior to August 5, 1997.

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971, with service in Vietnam.  

These matters have come to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This rating action granted the veteran 
service connection and a 30 percent rating for post-traumatic 
stress disorder, effective from October 1993.  The veteran 
appealed the 30 percent rating.  By rating action in December 
2000, the RO granted the veteran an increased rating of 70 
percent effective from August 1997.

The veteran's claims were remanded by the Board for further 
development in October 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received adequate notice of the information and evidence 
necessary to substantiate his claim, notice of which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA, or notice 
that he should provide any evidence in his possession that 
pertains to the claim.  In particular, the August 2002 VCAA 
notice letter informed the veteran of the requirements for 
entitlement to service connection and not the requirements 
for an increased rating for post-traumatic stress disorder.  
Accordingly a remand is required in order for the appellant 
to be provided proper notice.  As the December 1997 rating 
decision on appeal which granted service connection for PTSD 
was adjudicated prior to enactment of the VCAA, notice as 
required by 38 U.S.C.A. § 5103 was not provided as to the 
original service connection claim.  As such, the preclusion 
of the requirement of VCAA notice, as set forth in VAOPGCPREC 
08-2003, in cases where the increased rating claim stemmed 
from a notice of disagreement, is not applicable.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
must include informing the appellant of 
the information and evidence necessary to 
substantiate his claim for an increased 
rating for post-traumatic stress 
disorder, notice of which evidence, if 
any, the claimant is expected to obtain 
and submit, and which evidence will be 
retrieved by VA, and notice that he 
should provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should request copies of all 
of the veteran's VA psychiatric treatment 
records dated from February 2004 to 
present.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the claims for an 
increased initial rating for post-
traumatic stress disorder, in excess of 
30 percent prior to August 5, 1997, and 
in excess of 70 percent currently.  For 
the period prior to November 7, 1996, the 
claim should be considered only with 
respect to the former criteria for rating 
post-traumatic stress disorder.  See 
VAOGCPREC 3-2000.  For the period from 
November 7, 1996, the RO must consider 
both the former rating criteria for the 
evaluation of post-traumatic stress 
disorder, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 
1996), and the new schedular criteria for 
rating post-traumatic stress disorder, 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996), and 
rate the veteran's disability by 
reference to whichever schedular criteria 
is more favorable to him.  When 
readjudicating the claims the RO must 
also take into consideration the 
applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App 119 
(1999).  The RO should also consider 
whether the claims should be referred to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the February 
2004 supplemental statement of the case, 
and should reflect consideration of both 
the former rating criteria for the 
evaluation of post-traumatic stress 
disorder, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 
1996), and the new schedular criteria for 
rating post-traumatic stress disorder, 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996).

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO. 


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




